NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 5 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARACELY HERNANDEZ RAMIREZ;                       No.   15-70994
OSMAN VELAZQUEZ,
                                                 Agency Nos.      A070-076-719
                Petitioners,                                      A075-702-918

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 30, 2021**


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Aracely Hernandez Ramirez (“Hernandez Ramirez”), a native and citizen of

Guatemala, and Osman Velazquez (“Velazquez”), a native and citizen of Mexico,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
their appeal from an immigration judge’s decision denying their applications for

asylum, withholding of removal and protection under the Convention Against

Torture (“CAT”).1

      We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions

of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the

extent that deference is owed to the BIA’s interpretation of the governing statutes

and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s conclusion that the petitioners

failed to establish that they would be persecuted on account of a protected ground.2

See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire




1
       The petitioners are married but they each submitted independent applications
for asylum, withholding of removal, and CAT protection. Hernandez Ramirez also
applied for special rule cancellation of removal, with Velasquez as a derivative
applicant. The petitioners do not challenge the agency’s denial of that application.
2
       Substantial evidence also supports the BIA’s conclusion that Hernandez
Ramirez failed to establish that the harm her father experienced in approximately
1979 was on account of imputed political opinion or any other protected ground.
See I.N.S. v. Elias-Zacarias, 502 U.S. 478, 481-82 (1992) (guerrilla group’s
attempt to conscript petitioner does not necessarily constitute persecution on
account of actual or imputed political opinion).


                                         2                                    15-70994
to be free from harassment by criminals motivated by theft or random violence by

gang members bears no nexus to a protected ground”).

        The BIA did not err in concluding that the petitioners did not establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and

(3) socially distinct within the society in question’”) (quoting Matter of M-E-V-G-,

26 I. & N. Dec. 227, 237 (BIA 2014)); see also Delgado-Ortiz v. Holder, 600 F.3d.

1148, 1151-52 (9th Cir. 2010) (explaining that asylum is not available to victims of

indiscriminate violence unless they are targeted on account of a protected ground

and rejecting “returning Mexicans from the United States” as a particular social

group); Ramirez-Munoz v. Lynch, 816 F.3d 1226, 1228-29 (9th Cir. 2016) (aliens

who were perceived to be wealthy Americans did not constitute a particular social

group). Accordingly, the petitioners’ asylum and withholding of removal claims

fail.

        Substantial evidence supports the agency’s denial of CAT protection

because Hernandez Ramirez and Velazquez failed to show they would more likely

than not be tortured by or with the consent or acquiescence of the government if




                                           3                                   15-70994
returned to Guatemala or Mexico, respectively. See Aden v. Holder, 589 F.3d

1040, 1047 (9th Cir. 2009).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                        4                                    15-70994